DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 4-14, 46, and 49-56, as amended on 05/29/2020, are pending and under consideration. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
	The following title is suggested: Nucleic Acids Encoding a CD19 Chimeric Antigen Receptor and a CD22 Chimeric Antigen Receptor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 8-10  and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June”.
	June teaches nucleic acids encoding CARs to CD19 or CD22 expressed in T-cells.  See ¶¶ 0005-0014. 
June teaches that the CARs comprise an extracellular domain having an antigen recognition domain, a transmembrane domain, and a cytoplasmic domain. See ¶¶ [0005] and [0054].   The cytoplasmic domains can comprise a CD3 zeta signaling domain and co-stimulatory domains.  See ¶¶ [0005], [0010] and [0055] and Figure 1A. June teaches that the CARs can comprise the CD8 hinge (spacer) and transmembrane domain between the antigen binding domain and cytoplasmic domain.  See ¶¶ [0054], [0056] and [0140] and Figure 1A. 
June teaches that the costimulatory signaling region in the CAR comprises the intracellular domain of a costimulatory molecule from 4-1BB and OX40.  See ¶¶ [0010] and [0038] and Fig. 1.

June teaches CARs directed to CD19 or CD22 can be used alone or in combination to treat cancers including pre-B ALL (pediatric indication), adult ALL, mantle cell lymphoma, diffuse large B-cell lymphoma, salvage post allogenic bone marrow transplantation, and the like.  See ¶¶ [0203]-[0205].
June teaches a kit comprising the nucleic acids of the invention. See ¶¶ [0090]. 
June does not explicitly teach putting the nucleic acids encoding the CARs directed to CD19 and CD22 together into a kit. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June and make a kit comprising nucleic acids encoding anti-CD19 and anti-CD22 CARs of June for producing T-cells expressing the anti-CD19 and anti-CD22 CARs of June because June teaches CARs directed to CD19 and CD22 can be used in combination to treat cancers and a kit for the CAR nucleic acids.  Thus one would have been motivated to make a kit comprising nucleic acids encoding anti-CD19 and anti-CD22 CARs of June for producing T-cells because June teaches anti-CD19 and anti-CD22 CARs can be used in the treatment of various cancers. 

4.	Claims 4, 5, 6, 11-14, and 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” as applied to claims 8-10  and 54-56  above, and further in view of Yang et al. (Gene Therapy 2008 15:1411-1423, IDS), “Yang”.
June teach as set forth above, but do not teach expression of the CD19 and CD22 CARs from the same nucleic acid and expressing in a T-cells. 
	Yang teaches optimal bicistronic lentiviral vectors used to coordinately express the T-cell receptor alpha and beta chains at high levels in T-cells.  See abstract and Discussion.  
Yang teaches the lentiviral vectors contained 2A peptide and furin cleavage sites.  See abstract and Figs. 1-3. 
Yang teaches lentiviral vectors can integrate in non-dividing cells.  See p. 1417-right column. 
	Yang teaches the lentiviral vector expressing TCRs when expressed in T-cells had strong anti-melanoma activity.  See abstract, pp. 1416-1417 and Figure 6. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June, and Yang and express the anti-CD19 and anti-CD22 CARs of June from the bicistronic lentiviral vectors of Yang because Yang teaches that the bicistronic lentiviral vectors can coordinately express the T-cell receptor alpha and beta chains at high levels in T-cells leading to strong anti-tumor activity.  One would have been motivated to use the bicistronic lentiviral to have coordinated expression of the anti-CD19 and anti-CD22 CARs and reduce the number of steps and vectors needed in producing the recombinant T-cells. 

5.	Claim 7 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over of US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” in view of Yang et al. (Gene Therapy 2008 15:1411-1423, IDS), “Yang” as applied to claims 4, 5, 6, 8-14, and 49-56 above, and further in view of US 2012/0134970 (Yang, W. et al. May 31, 2012, IDS), “Yang-W”.

Yang-W teaches using degenerate codons in regions of identity or high homology in vectors expressing two or more nucleic acid sequences to prevent homologous recombination that adversely impacts construction of recombinant cells.  See abstract and ¶¶ [0003]-[0007].
Yang-W teaches using degenerate codons in chimeric immune receptors (CIR) and their functional domains like CD3and CD28 endodomains. ¶¶ [0007]-[0031] and Figs. 1-11
Yang-W teaches that the CIRs can target CD19 or CD22. See ¶¶ [0149]
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June, Yang and Yang-W and use degenerate codons in regions of identity or high homology in the anti-CD19 and anti-CD22 CARs nucleic acid sequences to avoid homologous recombination between the nucleic acid sequences.  One would have been motivated to avoid homologous recombination so that the anti-CD19 and anti-CD22 CARs nucleic sequences are not mutated or disrupted. 

6.	Claims 4-14, 46, and 49-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/075468 A1 (Pulé et al.  May 28, 2015, filed Nov. 21, 2014, IDS), “Pulé” in view of US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June”.
Pulé teaches in claims 1-17:
 1. A T cell which co-expresses a first chimeric antigen receptor (CAR) and second CAR at the cell surface, each CAR comprising: 
(i) an antigen-binding domain; 

(iii) a trans-membrane domain; and 
(iv) an endodomain 
wherein the antigen binding domains of the first and second CARs bind to different antigens, and wherein each of the first and second CARs is an activating CAR comprising an activating endodomain.
2. A T cell according to claim 1, wherein the spacer of the first CAR is different to the spacer of the second CAR.
3. A T cell according to claim 2, wherein the spacer of the first CAR has a different length and/or configuration from the spacer of the second CAR, such that each CAR is tailored for recognition of its respective target antigen.
4. A T cell according to any preceding claim, wherein one CAR binds CD19 and the other CAR binds CD20.
5. A T cell which comprises more than two CARs as defined in the preceding claims such that it is specifically stimulated by a cell, such as a T cell, bearing a distinct pattern of more than two antigens.
6. A nucleic acid sequence encoding both the first and second chimeric antigen receptors (CARs) as defined in any of claims 1 to 5.
7. A nucleic acid sequence according to claim 6, which has the following structure:
AgB1 -spacer1-TM1-endo1 -coexpr-AbB2-spacer2-TM2-endo2 in which 
AgB1 is a nucleic acid sequence encoding the antigen-binding domain of the first CAR; spacer 1 is a nucleic acid sequence encoding the spacer of the first CAR; 
TM1 is a nucleic acid sequence encoding the transmembrane domain of the first CAR; 
endo 1 is a nucleic acid sequence encoding the endodomain of the first CAR; coexpr is a nucleic acid sequence enabling co-expression of both CARs 
AgB2 is a nucleic acid sequence encoding the antigen-binding domain of the second CAR; spacer 2 is a nucleic acid sequence encoding the spacer of the second CAR; 
TM2 is a a nucleic acid sequence encoding the transmembrane domain of the second CAR; endo 2 is a nucleic acid sequence encoding the endodomain of the second CAR; 

8. A nucleic acid sequence according to claim 7, wherein coexpr encodes a sequence comprising a self-cleaving peptide.
9. A nucleic acid sequence according to claim 7 or 8, wherein alternative codons are used in regions of sequence encoding the same or similar amino acid sequences, in order to avoid homologous recombination.
10. A kit which comprises 
(i) a first nucleic acid sequence encoding the first chimeric antigen receptor (CAR) as defined in any of claims 1 to 5, which nucleic acid sequence has the following structure:
AgB 1-spacerl -TM 1 -endo 1 in which 
AgB1 is a nucleic acid sequence encoding the antigen-binding domain of the first CAR; spacer 1 is a nucleic acid sequence encoding the spacer of the first CAR; 
TM1 is a nucleic acid sequence encoding the transmembrane domain of the first CAR; 
endo 1 is a nucleic acid sequence encoding the endodomain of the first CAR; and 
(ii) a second nucleic acid sequence encoding the second chimeric antigen receptor (CAR) as defined in any of claims 1 to 5, which nucleic acid sequence has the following structure:
AgB2-spacer2-TM2-endo2 
AgB2 is a nucleic acid sequence encoding the antigen-binding domain of the second CAR; spacer 2 is a nucleic acid sequence encoding the spacer of the second CAR; 
TM2 is a a nucleic acid sequence encoding the transmembrane domain of the second CAR; endo 2 is a nucleic acid sequence encoding the endodomain of the second CAR. 
1 1. A kit comprising: a first vector which comprises the first nucleic acid sequence as defined in claim 10; and a second vector which comprises the first nucleic acid sequence as defined in claim 10.
12. A kit according to claim 11, wherein the vectors are integrating viral vectors or transposons.
13. A vector comprising a nucleic acid sequence according to any of claims 6 to 9.
14. A retroviral vector or a lentiviral vector or a transposon according to claim 13.

16. A method according to claim 15, wherein the T cell is from a sample isolated from a subject.
17. A pharmaceutical composition comprising a plurality of T cells according to any of claims 1 to 5.
Pulé teaches that the endodomains CD3 zeta endodomains, TNF receptor family endodomains and OX40 and 41BB endodomains.  See pp. 38 and 39.
Pulé does not teach a CAR that binds CD22. 
June teaches as set forth above.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Pulé and June and construct a cell expressing a CD19-CAR and CD22-CAR expressed from the same vector like those taught by Pulé because June teaches CARs directed to CD19 or CD22 can be used alone or in combination to treat cancers.  Additionally, one would have been motivated to separately express CD19-CAR and CD22-CAR to avoid steric interference of the CD19 and CD22 binding domains when the binding domains are joined together in a single molecule.   See p. 3-lines13-211 of Pulé.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 4-14, 46, and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 11,091,532 (Pulé et al. Aug. 17, 2021) in view of in view of US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June”.
The ‘532 claims are drawn to:
1. A T cell which expresses a nucleic acid comprising a nucleic acid sequence encoding both a first chimeric antigen receptor (CAR) and a second CAR as separate molecules at the cell surface, each CAR comprising: an antigen-binding domain; a spacer; a trans-membrane domain; 
    2. The T cell according to claim 1, wherein the nucleic acid comprises a nucleic acid sequence which has the following structure: AgB1-spacer1-TM1-endo1-coexpr-AgB2-spacer2-TM2-endo2 in which AgB1 is a nucleic acid sequence encoding the antigen-binding domain of the first CAR; spacer1 is a nucleic acid sequence encoding the spacer of the first CAR; TM1 is a nucleic acid sequence encoding the transmembrane domain of the first CAR; endo1 is a nucleic acid sequence encoding the endodomain of the first CAR; coexpr is a nucleic acid sequence enabling co-expression of both CARs; AgB2 is a nucleic acid sequence encoding the antigen-binding domain of the second CAR; spacer2 is a nucleic acid sequence encoding the spacer of the second CAR; TM2 is a nucleic acid sequence encoding the transmembrane domain of the second CAR; and endo2 is a nucleic acid sequence encoding the endodomain of the second CAR; which nucleic acid sequence, when expressed in the T cell, encodes a polypeptide which is cleaved at a cleavage site such that the first and second CARs are co-expressed at the T cell surface. 
    3. The T cell according to claim 2, wherein coexpr comprises a nucleic acid sequence encoding a self-cleaving peptide. 
    4. The T cell according to claim 2, wherein alternative codons are used in regions of sequence encoding the same amino acid sequences, in order to avoid homologous recombination. 
    5. A pharmaceutical composition comprising a plurality of T cells according to claim 2. 

    7. The T cell according to claim 2, wherein the endodomain of the first CAR and the endodomain of the second CAR each is a compound endodomain comprising (a) the CD3 zeta domain in combination with (b) a co-stimulatory domain or a TNF receptor family endodomain. 
    8. A pharmaceutical composition comprising a plurality of T cells according to claim 1. 
    9. A method of disease treatment, which comprises a step of administering a pharmaceutical composition according to claim 8 to a subject. 
    10. The method of claim 9, wherein the disease is a B cell malignancy. 
    11. A method of disease treatment, which comprises a step of administering to a subject a pharmaceutical composition comprising a plurality of T cells which co-express a first chimeric antigen receptor (CAR) and second CAR as separate molecules at the cell surface, each CAR comprising: an antigen-binding domain; a spacer; a trans-membrane domain; and an endodomain, wherein the antigen-binding domain of the first CAR binds to CD19 and the antigen-binding domain of the second CAR binds to CD22, and wherein each CAR comprises a CD3 zeta endodomain. 
    12. The method according to claim 11, wherein the spacer of the first CAR is different from the spacer of the second CAR. 
    13. A method according to claim 11, which comprises the following steps: (i) isolation of a T cell-containing sample from a subject; (ii) transduction or transfection of T cells from the sample with: (a) a nucleic acid or vector comprising a nucleic acid sequence encoding both the 
    14. A method according to claim 11, wherein the disease is a cancer. 
    15. A method according to claim 14, wherein the cancer is B cell malignancy. 
    16. The method according to claim 11, wherein each CAR has a compound endodomain comprised of (a) the CD3 zeta domain and (b) a co-stimulatory domain or a TNF receptor family endodomain.
The ‘532 claims do not specifically teach isolating the CAR nucleic acids, a kit, or all of the claimed endodomains. 
June teaches as set forth above.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘532 claims and June and isolate the 

 Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/PETER J REDDIG/Primary Examiner, Art Unit 1642